Order filed March 8, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-10-00974-CV
                                    ____________

             SUPTA GHOSH AND CENEMAWALLA, INC., Appellants

                                            V.

     PAWN GROVER, M.D., 87 MINUTES PRODUCTION, L.L.C. AND PAV
                   ENTERTAINMENT, Appellees


                        On Appeal from the 80th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2008-40721


                                        ORDER
       The reporter’s record in this case was due December 12, 2011. See Tex. R. App. P.
35.1. On February 9, 2012, this court ordered the official court reporter for the 80th
District Court to file the record on or before March 1, 2012.

       The court has not received a request to extend time for filing the record. The
record has not been filed with the court. We therefore issue the following order.

       We order the official court reporter to file the record in this appeal on or before
April 9, 2012. If the court reporter does not timely file the record as ordered, we will
issue a show cause order directing him/her to appear before this court on a date certain to
show cause why he/she should not be held in contempt for failing to file the record as
ordered. Contempt of court is punishable by a fine and/or confinement in jail.



                                     PER CURIAM




                                            2